*805MEMORANDUM **
Soon Won Hwang, a native and citizen of South Korea, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s order of removal. We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.
We reject Hwang’s contention that the government failed to establish removability by clear and convincing evidence, because Hwang conceded removability. See Shin v. Mukasey, 547 F.3d 1019, 1024 (9th Cir.2008).
We also reject Hwang’s contention that the government should be equitably es-topped from ordering her removed. Although a government employee, Leland Sustaire, issued the fraudulent alien registration card, and Hwang was merely a derivative beneficiary, the record shows Hwang’s husband was not ignorant of the true facts when he procured the card, id. at 1025, and “[i]n any event, estoppel against the government is unavailable where petitioners have not lost any rights to which they were entitled.” Sulit v. Schiltgen, 213 F.3d 449, 454 (9th Cir.2000).
Finally, we find no defects amounting to a due process violation. See Shin, 547 F.3d at 1024-25; Hong v. Mukasey, 518 F.3d 1030, 1035-36 (9th Cir.2008).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.